United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2171
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Mynor Eduardo Aguilar,                   *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 6, 1997
                                Filed: October 10, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


       Mynor Eduardo Aguilar, a Mexican national, pleaded guilty to being found in the
United States without the Attorney General&s permission, after having been previously
arrested and deported, in violation of 8 U.S.C. § 1326(a). The district court1 sentenced
Aguilar to 21 months imprisonment and two years supervised release. On appeal,
Aguilar raises a Fifth Amendment challenge to a condition of his supervised release


      1
        The HONORABLE MICHAEL JAMES DAVIS, United States District Judge
for the District of Minnesota.
requiring him to report to the probation office within 72 hours of any re-entry into the
United States following deportation. Because Aguilar failed to object at sentencing to
this condition, we review his argument only for plain error, and find none. See United
States v. Prendergast, 4 F.3d 560, 561 (8th Cir. 1993) (per curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-